IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL              :   No. 2530 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   No. 157 DB 2018
                                            :
                 v.                         :   Attorney Reg. No. 83783
                                            :
DORY L. SATER,                              :   (Delaware County)
                                            :
                      Respondent            :


                                         ORDER


PER CURIAM


       AND NOW, this 12th day of October, 2018, following consideration of the

responses to this Court’s Rule to Show Cause why Respondent should not be placed

on temporary suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action

by this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217; and

       3. The President Judge of the Court of Common Pleas of Delaware County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which he is involved, see Pa.R.D.E. 217(g).

       In the event that Respondent fully complies with the ODC’s records requests, he

can seek dissolution or amendment of this order, or request accelerated disposition of

the charges underlying this order pursuant to Pa.R.D.E. 208(f)(6).

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.